[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                    FILED
                         ________________________         U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                                 April 11, 2007
                               No. 06-15313                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                      D. C. Docket No. 05-00355-CV-B-S

JAMES E. ROBINSON,


                                                             Plaintiff-Appellant,

                                    versus

MICHAEL J. ASTRUE,

                                                            Defendant-Appellee.


                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Alabama
                        _________________________

                               (April 11, 2007)

Before TJOFLAT, HULL and WILSON, Circuit Judges.

PER CURIAM:

     James E. Robinson (“Robinson”) appeals the district court’s order affirming
the denial of his application for disability insurance benefits (“DIB”) by the

Commissioner of Social Security (“the Commissioner”). 42 U.S.C. § 405(g). He

raises only one issue on appeal, namely, that the administrative law judge (“ALJ”)

did not fully and fairly develop the record.

      We review a social security case to determine whether the Commissioner’s

decision is supported by substantial evidence and whether the correct legal

standards were applied. See Lewis v. Callahan, 125 F.3d 1436, 1439 (11th Cir.

1997). “Substantial evidence is defined as more than a scintilla, i.e., evidence that

must do more than create a suspicion of the existence of the fact to be established,

and such relevant evidence as a reasonable person would accept as adequate to

support the conclusion.” Foote v. Chater, 67 F.3d 1553, 1560 (11th Cir. 1995)

(per curiam) (internal citation omitted). Even if the evidence preponderates against

the Commissioner’s findings, the decision reached must be affirmed if it is

supported by substantial evidence. Crawford v. Comm’r, 363 F.3d 1155, 1158-59

(11th Cir. 2004) (per curiam). In conducting this review, we do not reweigh the

evidence or substitute our judgment for that of the Commissioner. Martin v.

Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990). The Commissioner’s legal

conclusions, however, are reviewed de novo. Lewis v. Barnhart, 285 F.3d 1329,

1330 (11th Cir. 2002) (per curiam).



                                           2
      The Commissioner asserts, and we agree, that Robinson has waived the

argument that the record was not fully and fairly developed because he did not

present it before the district court . “As a general principle, this court will not

address an argument that has not been raised in the district court.” Stewart v. Dep’t

of Health and Human Servs., 26 F.3d 115, 115 (11th Cir. 1994) (affirming denial

of claimant’s application for disability and supplemental security income).

“Although this court may hear an issue not raised in the lower court when the

proper resolution is beyond any doubt, issues involving the resolution of factual

questions can never be beyond doubt.” Id. at 115-16.

      Even assuming arguendo that waiver did not occur, we find that the ALJ did

not fail to fully and fairly develop the record. Robinson argues that the ALJ

erroneously instructed him to acquire missing medical records within 15 days of

the administrative hearing. He claims that the ALJ should have requested the

records himself, and without these missing records: (1) the ALJ’s decision could

not have been based on substantial evidence; (2) he did not receive a full and fair

hearing; and (3) was prejudiced to such an extent that reversal or remand is

necessary.

      “A hearing before an ALJ is not an adversarial proceeding” and, whether or

not the applicant is represented, “the ALJ has a basic obligation to develop a full



                                            3
and fair record.” Graham v. Apfel, 129 F.3d 1420, 1422 (11th Cir. 1997) (per

curiam). The ALJ has a special duty to ensure the record demonstrates that an

unrepresented claimant who did not waive counsel was not prejudiced by the lack

of counsel. Brown v. Shalala, 44 F.3d 931, 934 (11th Cir. 1995) (per curiam). By

implication, where counsel has been waived, the special duty to develop the record

does not take effect. See id.

      The ALJ is required to develop the claimant’s complete medical history for

at least the 12 months preceding the month in which the application was filed, and

to make every reasonable effort to help a claimant get medical reports from the

claimant’s own medical sources when permission is given. See 20 C.F.R.

§ 416.912(d). Medical sources should be recontacted when the evidence received

from that source is inadequate to determine whether the claimant is disabled. 20

C.F.R. §§ 404.1512(e), 416.912(e). “Nevertheless, the claimant bears the burden

of proving that he is disabled, and, consequently, he is responsible for producing

evidence in support of his claim.” Ellison v. Barnhart, 355 F.3d 1272, 1276 (11th

Cir. 2003) (per curiam).

      Although he was unrepresented at the hearing, because Robinson waived

counsel, the ALJ did not have a special duty to develop the record. See Brown, 44
F.3d at 934. In Brown, where the unrepresented applicant had not waived counsel,



                                          4
the record did not contain several pertinent pieces of information and the ALJ

stated that he would request the missing records, but failed to do so. Id. at 933-35,

We reversed and remanded holding that the claimant did not receive a full and fair

hearing because of evidentiary gaps that resulted in prejudice. Id. at 935-36.

       Unlike Brown, in this case the ALJ never stated that he would acquire the

missing records that allegedly existed. Although the ALJ’s decision was rendered

less than sixty days after the hearing, the date of decision could have been

postponed if Robinson had informed the ALJ that he needed more time to acquire

medical records. Notwithstanding the ALJ’s duty to develop Robinson’s medical

history for at least the 12 months preceding the month in which his application was

filed, Robinson bore the ultimate burden of producing evidence in support of his

claim. Ellison, 355 F.3d at 1276. While Robinson has produced medical records

dating from after the hearing, he still has not produced records from the relevant

time period.1

       Upon careful review of the administrative proceedings, the medical record,

the proceedings in the district court, and upon consideration of the parties’ briefs,

we find no error. Although Robinson waived the issue by not raising it in the

district court, the ALJ did not fail to fully and fairly develop the record.

       AFFIRMED.


       1
         Robinson’s last insured date is June 30, 2001. Thus, evidence of disability after that
date is not pertinent to his current application for DIB. See 42 U.S.C. § 423.

                                                 5